Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the first granular material is smaller than the second granular material” as recited in lines 1 - 2 of claim 26 is confusing because the term “smaller” can be interpreted differently.  For instance, “the first granular material is smaller than the second granular material” can be interpreted as a) the first granular material is composed of particles having a smaller diameter than the particles of which the second granular material is composed or b) the volume of the first granular material is smaller than the volume of the second granular material.  For purposes of examination, Examiner has interpreted claim 26 as reciting the particle size of the first granular material is smaller than the particle size of the second granular material, as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, 15, 19 - 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato (JP 60023522) in view of Arslan et al. (US 2015/0218770) and Fox et al. (US 2002/0009337).
Regarding claim 12, Yamato discloses a method for installing a tubular pile (6) in the ground (ground 1), successively comprising: drilling (drilling via earth auger 2) the ground in order to form a cavity (excavation filled with soil, water, and cement milk) of predetermined diameter and depth; filling a first portion of the cavity with a first granular material (sludge 4 comprising soil and cement milk; Fig. 1); arranging the first granular material present in the cavity by vibration (as vibrator 7 applies a vertical vibration to the pile, the pile is driven into the ground, which displaces the cement milk and arranges the cement milk around the outer perimeter of the pile body); and then installing the pile in the cavity (Figs. 1 - 5; abstract). Examiner maintains the position that since Yamato teaches filling a cavity with cement milk and since cement is composed of granular materials, Yamato teaches filling a cavity with a first granular material. Yamato fails to disclose a metal pile; filling a second portion of the cavity with a second granular material; and arranging the second granular material present in the cavity by vibration, wherein the steps of filling a portion of the cavity with a second granular material and arranging the second granular material occur after the steps of filling a portion of the cavity with a first granular material and arranging the first granular material. Arslan teaches a pile comprising concrete or metal. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal material as taught by Arslan for the concrete as disclosed by Yamato as a design consideration within the skill of the art to provide a predetermined structural strength based upon environment conditions in which the pile is to be used. The substitution of one known element (metal pile) for another (concrete pile) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).  Arslan fails to teach filling a second portion of the cavity with a second granular material; and arranging the second granular material present in the cavity by vibration, wherein the steps of filling a portion of the cavity with a second granular material and arranging the second granular material occur after the steps of filling a portion of the cavity with a first granular material and arranging the first granular material.  Fox teaches filling a first portion (bulb 27) a cavity (16) with a first granular material (aggregate material 25); arranging the first granular material present in the cavity by vibration (vibration of element 30) ; then filling a second portion (lift 29 located immediately above bulb 29; Fig. 11) of the cavity (16) with a second granular material (25); and arranging the second granular material present in the cavity by vibration (vibration of element 30), wherein the steps of filling a portion of the cavity with a second granular material and arranging the second granular material occur after the steps of filling a portion of the cavity with a first granular material and arranging the first granular material (Figs. 5 - 7 and 11; abstract; paragraphs 0003, 0007, 0010, 0031, and 0035 - 0037) to densify the aggregate material and to impart lateral force energy to the aggregate in separate compacted layers. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the steps of filling a second portion of the cavity with a second granular material; and arranging the second granular material present in the cavity by vibration, wherein the steps of filling a portion of the cavity with a second granular material and arranging the second granular material occur after the steps of filling a portion of the cavity with a first granular material and arranging the first granular material as taught by Fox to ensure that the entire volume of aggregate material of which the cavity is filled is compacted and densified by densifying the aggregate material and imparting lateral force energy to the aggregate in separate compacted layers within the cavity.
Regarding claim 14, Yamato further discloses the pile (6) is installed onshore in the ground (1) (Figs. 3 and 4; abstract).
Regarding claim 15, Yamato further discloses the arrangement of the granular material (sludge 4 comprising soil and cement milk) in the cavity is achieved during the installation of the pile (6) (Figs. 3 and 4). Examiner notes that as the vibrator (7) is used to move the pile (6) into the cavity, the granular material is arranged (the granular material is displaced to surround the perimeter of the pile) around the perimeter of the pile body. Examiner notes that the arrangement of the first and second granular materials is taught by Fox as discussed above (see rejection of claim 12).
Regarding claim 19, Yamato further discloses the pile (6) is installed by vibro-sinking (via vibrator 7) into the cavity filled with the granular material (sludge 4 comprising soil and cement milk) (Figs. 3 and 4; abstract).  Examiner notes that the arrangement of the first and second granular materials is taught by Fox as discussed above (see rejection of claim 12).
Regarding claim 20, Yamato further discloses the pile (6) is installed by driving (construction machine applies a downward pressing force to the pile) (Fig. 3; abstract).
Regarding claim 21, Yamato further discloses installing the pile (6) in the cavity successively comprises placing a guide (unlabeled horizontal element at the bottom of the construction machine adjacent the ground 1; the unlabeled horizontal element surrounds part of the pile 6), vertically inserting the pile (6) through this guide, and placing the pile in the cavity (Fig. 3; abstract).
Regarding claim 22, Yamato further discloses the first granular material (soil) comes from the material obtained from the drilling of the ground (abstract).
Regarding claim 24, Yamato in view of Arslan and Fox discloses all of the claim limitations except the first granular material is sand.  Fox teaches a granular material (25) for filling a cavity comprises sand (paragraph 0035).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first granular material as disclosed above with the sand as taught by Fox as a design consideration within the skill of the art.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 26, Yamato in view of Arslan and Fox fails to disclose the first granular material is smaller than the second granular material.  Fox teaches first and second granular materials filling first and second portions, respectively, of the cavity, wherein the first and second granular materials are different materials (Fig. 11; paragraphs 0035 and 0036).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first and second granular materials as disclosed above such that the first granular material is smaller than the second granular material as a design consideration based upon the properties of the different soil strata surrounding the cavity to ensure the densification of the aggregate material in separate compacted layers.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of Arslan et el. and Fox et al. as applied to claim 12 above, and further in view of DeNeef et al. (US 2017/0145650). Yamato in view of Arslan and Fox discloses all of the claim limitations except the pile is installed at sea in a seabed. DeNeef teaches a pile is installed at sea in a seabed or on ground (land) using a vibrating device (paragraphs 0001 and 0025). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above by substituting installing a pile in a seabed for the step of installing a pile in ground as disclosed by Yamato as a design consideration within the skill of the art to increase the number of scenarios in which the method can be applied. The substitution of one known element (a pile installed in a seabed) for another (a pile installed in ground) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of Arslan et al. and Fox et al. as applied to claim 12 above, and further in view of White (US 2017/0241098).
Regarding claims 16 and 17, Yamato in view of Arslan and Fox discloses all of the claim limitations except the arrangement of the granular material in the cavity is achieved prior to the installation of the pile by vibro-compaction. White teaches arranging granular material (soil, sand, or aggregate) in a cavity in the ground prior to installation of a foundation on the granular material, the arranging performed by vibro- compaction (vibratory plate compactor) (paragraphs 0006, 0007, and 0036) to prevent differential settlement of the filler material. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of arranging the granular material in the cavity prior to the installation of the pile, the arranging performed by vibro-compaction, as taught by White to prevent differential settlement of the filler material within the cavity.
Regarding claim 18, Yamato in view of Arslan and Fox fails to disclose the arrangement of the granular material in the cavity is achieved by dynamic compaction. White teaches the arrangement of the granular material (soil, sand, or aggregate) in a cavity is achieved by dynamic compaction (pneumatic compaction) (paragraph 0036). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted dynamic compaction as taught by White for the vibration compaction as disclosed above as a design consideration within the skill of the art. The substitution of one known element (pneumatic compactor) for another (vibrator) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of Arslan et al. and Fox et al. as applied to claim 12 above, and further in view of Steuerman (US 2,360,803). Yamato in view of Arslan and Fox discloses all of the claim limitations except arranging the granular materials present in the cavity by vibration rearranges the granular materials in order of density. Steuerman teaches arranging the granular material (earth material) present in the cavity (void) by vibration (vibrating device) rearranges the granular material in order to increase the density of the granular material (page 2, column 2, lines 7 - 21) to assume the same density and bearing power as the densified soil surrounding the void. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of arranging the granular materials in order of density as taught by Steuerman so that the granular material assumes the same density and bearing power as the densified soil surrounding the cavity.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of Arslan et al. and Fox et al. as applied to claim 12 above, and further in view of Wagner (US 2016/0040384).  Yamato in view of Arslan and Fox discloses all of the claim limitations except the second granular material is gravel.  Wagner teaches a granular material (hydraulic composition 2) for filling a cavity in the ground comprises gravel (Fig. 1B; abstract; paragraph 0075). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the second granular material as disclosed above with the gravel as taught by Wagner as a design consideration within the skill of the art.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant’s arguments with respect to claims 12 - 26 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
7/27/2022